Citation Nr: 1023163	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, other than posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disability, other than PTSD.  So, regrettably, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDING OF FACT

A right shoulder disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the Veteran's active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in May 2007, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claim of entitlement to service connection, as well 
as the legal criteria for entitlement to such benefits.  The 
letter also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, a January 2008 letter from VA, explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that was the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
However, the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication and 
the appellant's claims were readjudicated thereafter.  As 
such, the appellant has not been prejudiced and there was no 
defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims files contain 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims files contain the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination report, and finds that it is adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of evidence against the Veteran's claim of 
entitlement to service connection for a right shoulder 
disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran alleges that his right shoulder disability is 
causally related to his service.  In this regard, the Board 
notes that the Veteran testified at his April 2010 Board 
hearing that this disability is related to his service.  The 
Board acknowledges that the Veteran was treated for right 
shoulder pain and weakness in May 1967, but points out that 
this was acute and resolved with treatment.  Likewise, the 
Veteran's subsequent service treatment records and January 
1969 separation examination report do not show any right 
shoulder complaints or disabilities, and his examination of 
the upper extremities and musculoskeletal system were normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

Furthermore, the first post-service documentation of a right 
shoulder disability is not until a January 2007 MRI report.  
Accordingly, the Board cannot conclude that a right shoulder 
disability is shown to have begun during service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 
38 C.F.R. § 3.303(d) specifically permit a grant of service 
connection even when the initial diagnosis occurred after 
service, so long as there is competent medical evidence 
establishing the necessary link to service.  However, the 
Board notes that the September 2009 VA examiner found that 
the Veteran's right shoulder disability was not related to 
the Veteran's military service.  According to the VA 
examination report, the Veteran has right shoulder pain, 
diagnosed as a superior labral anteroposterior (SLAP) lesion 
of the right shoulder with mild multi-directional instability 
which unlikely to be related to the Veteran's military 
service.  The VA examiner noted that the Veteran's complaints 
and the findings in service were considered acute and 
transitory, and the lack of chronicity or continuity of 
treatment indicated that the Veteran's present right shoulder 
disability was not associated with or caused by any right 
shoulder condition during the Veteran's active service.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  See also Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The Board finds that the September 2009 VA examination must 
be given great probative weight because the opinions were 
based on a review of the entire record and full examination, 
as well as accompanied by an explanation of the rationale.  
The VA examination report concluded, with a clear basis and 
rationale, that there was no evidence that the Veteran's 
right shoulder disability was related to the Veteran's 
military service.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (finding that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining 
is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to offer an opinion regarding 
any causal relationship between his right shoulder disability 
and his active service.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed 
by the medical evidence of record.

As there is a preponderance of evidence against his claims of 
entitlement to service connection for a right shoulder, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for service connection for a right shoulder 
disability, is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Board notes that the Veteran has been afforded a VA 
examination regarding his claim of entitlement to service 
connection for an acquired psychiatric disability, other than 
PTSD.  However, the examination report relied on the 
Veteran's report of in-service harassment to diagnose the 
Veteran with PTSD and does not address whether the Veteran's 
claimed psychiatric disability, other than PTSD, is related 
to his military service.  In this regard, the Board notes 
that the Veteran has expressed that he does not intend to 
claim service connection for PTSD, and his treatment records 
indicate that he has been diagnosed with generalized anxiety 
with symptoms that overlap with PTSD (see January 2010 VA 
letter).  As a result, an additional VA examination would be 
useful in evaluating the appeal.  
 
The Veteran contends that his acquired psychiatric 
disability, other than PTSD, is due to his service.  In this 
regard, the Board acknowledges that the Veteran's service 
treatment records do not show a psychiatric disability at 
separation, but that these records do show complaints of 
chronic anxiety in January 1969 and that his recent, post-
service VA treatment records show a diagnosis of generalized 
anxiety disorder.   Nevertheless, the Board notes that the 
Veteran claims that, even absent an acute event or chronic 
treatment during service, his cumulative service resulted in 
his current psychiatric disability, if any.   

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Therefore, additional clinical assessment and medical opinion 
is necessary to adequately address the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, other than PTSD.  Accordingly, the Board finds 
that the Veteran should be afforded an additional VA 
examination in order to determine nature and etiology of the 
Veteran's acquired psychiatric disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his acquired 
psychiatric disability, other than PTSD, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his acquired 
psychiatric disability is related to his 
service in the military, or was manifest 
within one year of his discharge 
therefrom.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claim of 
entitlement to service connection for an 
acquired psychiatric disability.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


